Case 2:18-cv-13231-AJT-MKM ECF No. 16 filed 01/31/19        PageID.86    Page 1 of 6




                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MICHIGAN

CHERYL D. MCGEE

         Plaintiff,                                 Case No. 18-cv-13231
vs.

MICHAEL ANDREWS &
ASSOCIATES, L.L.C.,

     Defendant.
__________________________________________________________________/

   DEFENDANT’S REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO
                DISMISS AMENDED COMPLAINT

         In her Response to Michael Andrews & Association's (“MAA”) Motion to

Dismiss, Cheryl McGee contends she has stated a claim for harassment under the

Fair Debt Collection Act ("FDCPA") because the statute is so broad, any

communication - even one phone call - can constitute harassment under the statute.

See Response at p. 8, ECF 15, PageID 75, citing Bingham v. Collection Bureau,

Inc., 505 F. Supp. 864 (C.D. N.C. 1981). In essence, Ms. McGee contends that

there are no minimum pleading standards, other than setting forth conclusory

allegations setting forth the prima facie elements of a claim under the statute. This

is not the law in this Circuit and, because that is all Ms. McGee offers, her

Amended Complaint must be dismissed.




03045052 v1 15137-0030
Case 2:18-cv-13231-AJT-MKM ECF No. 16 filed 01/31/19           PageID.87    Page 2 of 6




         A.    There is no claim based on an oral request to cease collection
               efforts.

         The FDCPA recognizes a claim against a debt collector who fails to cease

 collection efforts if the debtor provides a written demand to stop dunning. 15

 U.S.C. §1692c(c); Slatzman v. I.C. System, Inc., 2009 WL 3190359 at * 6 – 7

 (E.D. Mich. Sept. 30, 2009); Erickson v. Messerli & Kramer, P.A., 2011 WL

 1869044 at * 7 (D. Minn. May 16, 2011). Ms. McGee did not make such a

 request, and argues that it does not matter because an oral request is sufficient to

 state a claim for harassment. The cases cited for this proposition were brought by

 people who informed the debt collector that the debt collector was calling the

 wrong number [Moore v. Firstsource Advantage, LLC, Case No. 07-CV-770,

 2011 WL 4345703 at * 14 (W.D. N.Y. September 15, 2011) and Pratt v. CMRE

 Financial Services, Inc., Case No. 10-CV-2332, 2012 WL 86957 at * 2 (E.D. Mo.

 Jan. 11, 2012)]; the debtor told the debt collector that it was making calls at an

 inconvenient time [Brandt v. I.C. Sys., Case No. 09-CV-126, 2010 WL 582501 at

 *2 (M.D. Fla. Feb. 19, 2010); or where the debt called the debtor immediately

 after the debtor hung up on the collector [Bingham v. Collection Bureau, 505 F.

 Supp. 864, 873 (D. ND 1981)]. None of these circumstances is pled.

         Under the FDCPA, a consumer can direct a debt collector to cease its

 collection efforts, but the statute requires that the direction be in writing. A statute

 should not be interpreted in a way that would render part of the statute
03045052 v1                                2
Case 2:18-cv-13231-AJT-MKM ECF No. 16 filed 01/31/19             PageID.88    Page 3 of 6




 inoperative. Mountain States Tel. & Tel Co. v. Pueblo of Santa Ana, 472 U.S.

 237, 249 (1985). Ms. McGee's argument renders 15 U.S.C. 1692c(c) a nullity and

 her construction therefore is untenable. There is no cause of action under the

 FDCPA based on a debt collector’s failure to cease collection activity based on an

 oral request to stop and Ms. McGee’s claims based on these allegations must be

 dismissed.

         B.    MAA did not violate the FDCPA by advising Ms. McGee that her
               vehicle could be repossessed.

         Ms. McGee admits that MAA's client had a lien on Ms. McGee's vehicle and

 that the vehicle could be repossessed for non-payment. However, Ms. McGee

 claims that MAA itself could not repossess the vehicle because it was not the lien

 holder and, therefore, that it violated the FDCPA when it told Ms. McGee her

 vehicle would be repossessed. See Response at p. 14, ECT 15, PageID 81. The

 argument is specious. There is no allegation that Tracer - the lien holder – had

 not authorized MMA to inform Ms. McGee of the legal consequences for non-

 payment. In other words, there was no false threat of a legal action that was not

 imminent. The legal action threatened was imminent and in fact occurred.

         Ms. McGee relies on Bentley v. Great Lakes Collection Bureau, 6 F.3d 60,

 63 (2nd Cir. 1993) to support her argument. The debt collector in Bentley stated in

 writing that its client authorized it to file suit if the debtor did not pay. Id at p. 62.

 In fact, the creditor was not prepared to file suit. The debtor collector’s statement
03045052 v1                                 3
Case 2:18-cv-13231-AJT-MKM ECF No. 16 filed 01/31/19          PageID.89     Page 4 of 6




 thus was ‘admittedly” false and, therefore, a violation of 15 U.S.C. 1692e(5). Ms.

 McGee does not and cannot allege that Tracer was not prepared to repossess her

 vehicle, because her vehicle was in fact repossessed.

         Section 1692e(5) bars threats to take any action that cannot legally be taken

 or that is not intended to be taken and §1692e(10) is a catch all prohibition on

 false representations and deceptive collection practices. In warning Ms. McGee

 that her car would be repossessed, MMA was not making an empty threat or

 acting deceptively. It was accurately and honestly conveying to Ms. McGee the

 actual consequences of her failure to pay her auto loan. Ms. McGee thus fails to

 state a claim based on MMA’s truthful warning that Ms. McGee’s vehicle would

 be repossessed if she did not pay her loan.

         C.    The alleged substance of the calls does not state a claim.

         The only allegation concerning the “substance” of MMA’s calls to Ms.

McGee was that MMA chastised her for buying a car she could not afford. See

First Amended Complaint at ¶ 34, ECF 13, PageID 45. That is not what MMA in

fact said. See Motion at Exhibit A, ECF 14-2, PageID 63. In her Response, Ms.

McGee therefore claims that her conclusory allegations of being “berated” are

sufficient to state a claim. See Response at p. 16, ECF 15, PageID 83. How was

she “berated”?      What specific actions were taken by MMA that Ms. McGee

believes constitute “berating”?      We do not know, because she does not say.


03045052 v1                                4
Case 2:18-cv-13231-AJT-MKM ECF No. 16 filed 01/31/19          PageID.90     Page 5 of 6




Instead, she refers to her again general allegations of a “pattern” of “harassing

calls.” These are legal conclusions, not facts, and do not state a claim.

         Section 1692d(2) specifically proscribes the use of “obscene or profane

language or language the natural consequences of which is to abuse the hearer or

reader.” Here, MMA advised Ms. McGee that she did not keep her promise to

make timely full payments on her debt. Ms. McGee admitted that she did make the

payment she promised to make. See Motion at Exhibit A, ECF 14-2, PageID 63.

The “substance” of the communication did not contain “profanity or obscenity, and

such offensive language might encompass name-calling, racial or ethnic slurs, and

other derogatory remarks” and therefore did not violate the FDPA. Bassett v. I.C.

Systems, Inc., 715 F. Supp. 2d 803, 809 (N.D. Ill. 2010), citing Jeter v. Credit

Bureau, Inc., 760 F.2d 1169, 1178 (11th Cir. 1985).

         D.   Conclusion.

         Ms. McGee’s defense of her Amended Complaint is a plea to this Court to

find that any communication from a debt collector states a claim under the FDCPA

because every communication is arguably “harassing” or “abusive.” Ms. McGee

was a party to the communications and, before she can proceed against MMA, she

is required to provide specific facts concerning the communications that support an

inference the communications violated the FDCPA. She not only has failed to do

so, she maintains she is not obligated to do so. She is wrong, and her Amended


03045052 v1                               5
Case 2:18-cv-13231-AJT-MKM ECF No. 16 filed 01/31/19          PageID.91    Page 6 of 6




Complaint must be dismissed, with prejudice, accordingly.

                                  Respectfully submitted.

                                  MADDIN HAUSER ROTH & HELLER, P.C.

                                  /s/ Kathleen H. Klaus
                                  KATHLEEN H. KLAUS (P67207)
                                  Attorney for Defendant
                                  28400 Northwestern Highway, 3rd Floor
                                  Southfield, MI 48034
                                  (248) 359-7520
                                  kklaus@maddinhauser.com
Dated: January 31, 2019


                        CERTIFICATE OF SERVICE

         I hereby certify that on January 31, 2019, I electronically filed the
above document(s) with the Clerk of the Court using the ECF system, which
will send notification of such filing to the following: all counsel of record.



                                        /s/ Kathleen H. Klaus
                                        Kathleen H. Klaus (P67207)
                                        Attorney for Defendants
                                        28400 Northwestern Highway,
                                        3rd Floor
                                        Southfield, MI 48034
                                        (248) 359-7520
                                        kklaus@maddinhauser.com




03045052 v1                                6
